Exhibit 10.14

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (the “Agreement”) is made on
this        day of                        , 2007, by and between MEDecision,
Inc., a Pennsylvania corporation (the “Company”), and                      
(“Indemnitee”).

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance and the general reduction in the
coverage of such insurance; and

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation, in general, subjecting officers and directors to
expensive litigation risks at the same time as liability insurance has been
severely limited; and

WHEREAS, Indemnitee does not regard the current protection available as adequate
given the present circumstances, and Indemnitee and other officers and directors
of the Company may not be willing to serve as officers and directors without
adequate protection; and

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors so as to provide them
with the maximum protection permitted by law; and

WHEREAS, the Company and Indemnitee acknowledge that this Agreement is intended
to amend, restate and supercede the Indemnification Agreement, dated
                      , by and between the Company and Indemnitee (the “Prior
Agreement”), which heretofore has been in effect.

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the Company and Indemnitee, intending to be legally bound, hereby agree as
follows:


1.             INDEMNIFICATION.

A.             THIRD PARTY PROCEEDINGS. THE COMPANY SHALL INDEMNIFY INDEMNITEE
IF INDEMNITEE IS OR WAS A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY
THREATENED, PENDING OR COMPLETED ACTION, SUIT OR PROCEEDING, WHETHER CIVIL,
CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE (OTHER THAN AN ACTION BY OR IN THE
RIGHT OF THE COMPANY) BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS A
DIRECTOR, OFFICER, TRUSTEE, FIDUCIARY, EMPLOYEE OR AGENT OF THE COMPANY, OR ANY
AFFILIATE OF THE COMPANY, BY REASON OF ANY ACTION OR INACTION ON THE PART OF
INDEMNITEE WHILE AN OFFICER OR DIRECTOR, OR BY REASON OF THE FACT THAT
INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, TRUSTEE, FIDUCIARY, EMPLOYEE OR AGENT OF ANOTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, AGAINST EXPENSES
(INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT
ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF IN
CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IF INDEMNITEE ACTED IN GOOD
FAITH AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO
THE BEST INTERESTS OF THE COMPANY, AND, WITH RESPECT TO ANY CRIMINAL ACTION OR
PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE INDEMNITEE’S CONDUCT WAS
UNLAWFUL. THE TERMINATION OF ANY ACTION, SUIT OR PROCEEDING BY JUDGMENT, ORDER,
SETTLEMENT, CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE


--------------------------------------------------------------------------------


OR ITS EQUIVALENT, SHALL NOT, IN AND OF ITSELF, CREATE A PRESUMPTION THAT (I)
INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH INDEMNITEE REASONABLY
BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY, AND, (II)
WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, INDEMNITEE DID NOT HAVE
REASONABLE CAUSE TO BELIEVE HIS CONDUCT WAS LAWFUL.

B.             PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. THE COMPANY SHALL
INDEMNIFY INDEMNITEE IF INDEMNITEE WAS OR IS A PARTY OR IS THREATENED TO BE MADE
A PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION OR SUIT BY OR IN THE
RIGHT OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY TO PROCURE A JUDGMENT IN
ITS FAVOR BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS A DIRECTOR, OFFICER,
TRUSTEE, FIDUCIARY, EMPLOYEE OR AGENT OF THE COMPANY, OR ANY AFFILIATE OF THE
COMPANY, BY REASON OF ANY ACTION OR INACTION ON THE PART OF INDEMNITEE WHILE AN
OFFICER OR DIRECTOR OR BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS SERVING
AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, FIDUCIARY,
EMPLOYEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR
OTHER ENTERPRISE, AGAINST EXPENSES (INCLUDING ATTORNEYS’ FEES) AND AMOUNTS PAID
IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH
THE DEFENSE OR SETTLEMENT OF SUCH ACTION OR SUIT IF INDEMNITEE ACTED IN GOOD
FAITH AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO
THE BEST INTERESTS OF THE COMPANY, EXCEPT THAT NO INDEMNIFICATION SHALL BE MADE
IN RESPECT OF ANY CLAIM, ISSUE OR MATTER AS TO WHICH INDEMNITEE SHALL HAVE BEEN
ADJUDGED TO BE LIABLE TO THE COMPANY UNLESS AND ONLY TO THE EXTENT THAT THE
COURT IN WHICH SUCH ACTION OR SUIT WAS BROUGHT SHALL DETERMINE UPON APPLICATION
THAT, DESPITE THE ADJUDICATION OF LIABILITY BUT IN VIEW OF ALL THE CIRCUMSTANCES
OF THE CASE, INDEMNITEE IS FAIRLY AND REASONABLY ENTITLED TO INDEMNITY FOR SUCH
EXPENSES WHICH THE COURT SHALL DEEM PROPER.

C.             MANDATORY INDEMNIFICATION. TO THE EXTENT THAT INDEMNITEE HAS BEEN
SUCCESSFUL ON THE MERITS OR OTHERWISE IN DEFENSE OF ANY ACTION, SUIT OR
PROCEEDING REFERRED TO IN SECTIONS 1(A) AND 1(B) OR IN DEFENSE OF ANY CLAIM,
ISSUE OR MATTER THEREIN, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES
(INCLUDING ATTORNEYS’ FEES) ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN
CONNECTION THEREWITH. IF INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN ANY SUCH ACTION,
SUIT OR PROCEEDING REFERRED TO IN SECTIONS 1(A) AND 1(B) BUT IS SUCCESSFUL ON
THE MERITS OR OTHERWISE, AS TO ONE OR MORE BUT LESS THAN ALL CLAIMS, ISSUES OR
MATTERS IN SUCH ACTION SUIT OR PROCEEDING, THE COMPANY SHALL INDEMNIFY
INDEMNITEE AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR ON
HIS BEHALF IN CONNECTION WITH EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE OR
MATTER.  FOR PURPOSES OF THIS SECTION 1(C), THE TERM “SUCCESSFUL ON THE MERITS
OR OTHERWISE” SHALL INCLUDE, BUT NOT BE LIMITED TO, (I) ANY TERMINATION,
WITHDRAWAL, OR DISMISSAL (WITH OR WITHOUT PREJUDICE) OF ANY CLAIM, ACTION, SUIT
OR PROCEEDING AGAINST INDEMNITEE WITHOUT ANY EXPRESS FINDING OF LIABILITY OR
GUILT AGAINST HIM, OR (II) THE EXPIRATION OF A REASONABLE PERIOD OF TIME AFTER
THE MAKING OF ANY CLAIM OR THREAT OF AN ACTION, SUIT OR PROCEEDING WITHOUT THE
INSTITUTION OF THE SAME AND WITHOUT ANY PROMISE OR PAYMENT MADE TO INDUCE A
SETTLEMENT.

D.             INDEMNIFICATION FOR EXPENSES OF A WITNESS.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT INDEMNITEE IS, BY REASON
OF THE FACT THAT INDEMNITEE IS OR WAS A DIRECTOR, OFFICER, TRUSTEE, FIDUCIARY,
EMPLOYEE OR AGENT OF THE COMPANY, OR ANY AFFILIATE OF THE COMPANY, BY REASON OF
ANY ACTION OR INACTION ON THE PART OF INDEMNITEE WHILE AN OFFICER OR DIRECTOR OR
BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE
COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, FIDUCIARY, EMPLOYEE OR AGENT OF ANOTHER
CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, A WITNESS IN
ANY THREATENED, PENDING OR

2


--------------------------------------------------------------------------------


COMPLETED ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR
INVESTIGATIVE (OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE COMPANY) TO WHICH
INDEMNITEE IS NOT A PARTY, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES
ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF IN
CONNECTION THEREWITH.


2.             EXPENSES AND INDEMNIFICATION PROCEDURE.

A.             ADVANCEMENT OF EXPENSES. THE COMPANY SHALL ADVANCE ALL EXPENSES
INCURRED BY OR ON BEHALF OF INDEMNITEE IN CONNECTION WITH ANY CIVIL OR CRIMINAL
ACTION, SUIT OR PROCEEDING REFERENCED IN SECTION 1(A) OR SECTION 1(B), SUBJECT
TO THE TERMS AND IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THIS SECTION 2.

B.             PRESUMPTIONS REGARDING ADVANCES. FOR PURPOSES OF ANY ADVANCEMENT
HEREUNDER, THE INDEMNITEE SHALL BE DEEMED TO HAVE ACTED (I) IN GOOD FAITH AND IN
A MANNER HE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTEREST OF
THE COMPANY, AND (II) WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEDURE, TO HAVE
HAD NO REASONABLE CAUSE TO BELIEVE HIS CONDUCT WAS UNLAWFUL IF, UNDER EITHER (I)
OR (II), HIS ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF THE COMPANY,
OR THE RECORDS OR BOOKS OF ACCOUNT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST OR OTHER ENTERPRISE (COLLECTIVELY, THE “OTHER ENTERPRISES”),
INCLUDING FINANCIAL STATEMENTS, OR ON INFORMATION SUPPLIED TO HIM BY THE
OFFICERS OF THE COMPANY OR OTHER ENTERPRISES IN THE COURSE OF THEIR DUTIES, OR
ON THE ADVICE OF LEGAL COUNSEL FOR THE COMPANY OR OTHER ENTERPRISES OR ON
INFORMATION OR RECORDS GIVEN OR REPORTS MADE TO THE COMPANY OR OTHER ENTERPRISES
BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR BY AN APPRAISER OR OTHER EXPERT
SELECTED WITH REASONABLE CARE BY THE COMPANY OR OTHER ENTERPRISES. INDEMNITEE
HEREBY UNDERTAKES TO REPAY SUCH AMOUNTS ADVANCED ONLY IF, AND TO THE EXTENT
THAT, IT SHALL ULTIMATELY BE DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED BY THE COMPANY AS AUTHORIZED HEREBY.

C.             PROCEDURE FOR OBTAINING ADVANCES. ANY INDEMNIFICATION AND
ADVANCES PROVIDED FOR IN SECTION 1 AND THIS SECTION 2 SHALL BE MADE NO LATER
THAN 30 DAYS AFTER RECEIPT OF THE WRITTEN REQUEST OF INDEMNITEE, COUPLED WITH
APPROPRIATE DOCUMENTATION TO SUPPORT THE REQUESTED PAYMENT.

D.             DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.  THE PARTIES
AGREE THAT THE FOLLOWING PROCEDURES AND PRESUMPTIONS SHALL APPLY IN THE EVENT OF
ANY QUESTION AS TO WHETHER INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT:

(1)           UPON WRITTEN REQUEST BY INDEMNITEE FOR INDEMNIFICATION, A
DETERMINATION WITH RESPECT TO INDEMNITEE’S ENTITLEMENT THERETO SHALL BE MADE IN
THE SPECIFIC CASE BY ONE OF THE FOLLOWING FOUR METHODS, WHICH SHALL BE AT THE
ELECTION OF THE BOARD OF DIRECTORS:  (I) BY A MAJORITY VOTE OF THE DISINTERESTED
DIRECTORS, EVEN THOUGH LESS THAN A QUORUM, (II) BY A COMMITTEE OF DISINTERESTED
DIRECTORS DESIGNATED BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN
THOUGH LESS THAN A QUORUM, (III) IF THERE ARE NO DISINTERESTED DIRECTORS, IF THE
DISINTERESTED DIRECTORS SO DIRECT OR IF THERE HAS BEEN A CHANGE IN CONTROL (AS
DEFINED IN SECTION 2(H)), BY INDEPENDENT LEGAL COUNSEL IN A WRITTEN OPINION TO
THE BOARD OF DIRECTORS, A COPY OF WHICH SHALL BE DELIVERED TO THE INDEMNITEE, OR
(IV) IF SO DIRECTED BY THE BOARD OF DIRECTORS, BY THE SHAREHOLDERS OF THE
COMPANY.  FOR PURPOSES HEREOF, DISINTERESTED DIRECTORS ARE THOSE MEMBERS OF THE
BOARD OF

3


--------------------------------------------------------------------------------


DIRECTORS OF THE COMPANY WHO ARE NOT PARTIES TO THE ACTION, SUIT OR PROCEEDING
IN RESPECT OF WHICH INDEMNIFICATION IS SOUGHT BY INDEMNITEE.

(2)           IF THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION IS TO BE
MADE BY INDEPENDENT LEGAL COUNSEL PURSUANT TO SECTION 2(D)(1) HEREOF, THE
INDEPENDENT LEGAL COUNSEL SHALL BE SELECTED AS PROVIDED IN THIS SECTION
2(D)(2).  THE INDEPENDENT LEGAL COUNSEL SHALL BE MUTUALLY AGREED UPON BY THE
PARTIES OR FAILING SUCH AGREEMENT, AS DETERMINED BY THE CHIEF JUDGE OF THE
FEDERAL DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA.

(3)           IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE PERSON OR PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT.  ANYONE SEEKING TO OVERCOME THIS PRESUMPTION SHALL HAVE THE
BURDEN OF PROOF AND THE BURDEN OF PERSUASION BY CLEAR AND CONVINCING EVIDENCE. 
NEITHER THE FAILURE OF THE COMPANY (INCLUDING BY ITS DIRECTORS OR INDEPENDENT
LEGAL COUNSEL) TO HAVE MADE A DETERMINATION PRIOR TO THE COMMENCEMENT OF ANY
ACTION PURSUANT TO THIS AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE
CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR
AN ACTUAL DETERMINATION BY THE COMPANY (INCLUDING BY ITS DIRECTORS OR
INDEPENDENT LEGAL COUNSEL) THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD
OF CONDUCT, SHALL BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT
INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT.

E.             NOTICE/COOPERATION BY INDEMNITEE. INDEMNITEE SHALL, AS A
CONDITION PRECEDENT TO HIS RIGHT TO BE INDEMNIFIED UNDER THIS AGREEMENT, GIVE
THE COMPANY NOTICE IN WRITING AS SOON AS PRACTICABLE OF ANY CLAIM MADE AGAINST
INDEMNITEE FOR WHICH INDEMNIFICATION WILL OR COULD BE SOUGHT UNDER THIS
AGREEMENT. NOTICE TO THE COMPANY SHALL BE DIRECTED TO MEDECISION, INC., 601 LEE
ROAD, WAYNE, PENNSYLVANIA 19087, FACSIMILE: (610) 540-0272, ATTENTION: CARL E.
SMITH (OR SUCH OTHER ADDRESS AS THE COMPANY MAY FROM TIME TO TIME DESIGNATE IN
WRITING TO INDEMNITEE); PROVIDED, HOWEVER, THAT THE FAILURE TO SO NOTIFY THE
COMPANY SHALL NOT RELIEVE THE COMPANY OF ANY OBLIGATION WHICH IT MAY HAVE TO
INDEMNITEE UNDER THIS AGREEMENT OR OTHERWISE UNLESS AND ONLY TO THE EXTENT THAT
SUCH FAILURE OR DELAY MATERIALLY PREJUDICES THE COMPANY.  NOTICE SHALL BE DEEMED
RECEIVED ON THE THIRD BUSINESS DAY AFTER THE DATE POSTMARKED IF SENT BY DOMESTIC
CERTIFIED OR REGISTERED MAIL, PROPERLY ADDRESSED; OTHERWISE, NOTICE SHALL BE
DEEMED RECEIVED WHEN SUCH NOTICE SHALL ACTUALLY BE RECEIVED BY THE COMPANY. IN
ADDITION, INDEMNITEE SHALL GIVE THE COMPANY SUCH INFORMATION AND COOPERATION AS
IT MAY REASONABLY REQUIRE AND AS SHALL BE WITHIN INDEMNITEE’S POWER.

F.              NOTICE TO INSURERS. IF, AT THE TIME OF THE RECEIPT OF A NOTICE
OF CLAIM PURSUANT TO SECTION 2(E), THE COMPANY HAS DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE IN EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF THE
COMMENCEMENT OF SUCH PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN THE RESPECTIVE POLICIES. THE COMPANY SHALL THEREAFTER
TAKE ALL NECESSARY OR DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF
OF INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN ACCORDANCE
WITH THE TERMS OF SUCH POLICIES.

G.             SELECTION OF COUNSEL. IF THE COMPANY SHALL BE OBLIGATED UNDER
SECTION 1 OR SECTION 2 TO PAY THE EXPENSES OF ANY PROCEEDING AGAINST INDEMNITEE,
THE COMPANY, IF APPROPRIATE, SHALL BE ENTITLED TO ASSUME THE DEFENSE OF SUCH
PROCEEDING, WITH COUNSEL APPROVED

4


--------------------------------------------------------------------------------


BY INDEMNITEE, UPON THE DELIVERY TO INDEMNITEE OF WRITTEN NOTICE OF ITS ELECTION
TO DO SO. AFTER DELIVERY OF SUCH NOTICE, APPROVAL OF SUCH COUNSEL BY INDEMNITEE
AND THE RETENTION OF SUCH COUNSEL BY THE COMPANY, THE COMPANY WILL NOT BE LIABLE
TO INDEMNITEE UNDER THIS AGREEMENT FOR ANY FEES OF COUNSEL SUBSEQUENTLY INCURRED
BY INDEMNITEE WITH RESPECT TO THE SAME PROCEEDING; PROVIDED THAT (I) INDEMNITEE
SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH PROCEEDING AT
INDEMNITEE’S EXPENSE; AND (II) IF (A) THE EMPLOYMENT OF COUNSEL BY INDEMNITEE
HAS BEEN PREVIOUSLY AUTHORIZED BY THE COMPANY, (B) INDEMNITEE SHALL HAVE
REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT OF INTEREST BETWEEN THE
COMPANY AND INDEMNITEE IN THE CONDUCT OF ANY SUCH DEFENSE, OR (C) THE COMPANY
SHALL NOT, IN FACT, HAVE EMPLOYED COUNSEL TO ASSUME THE DEFENSE OF SUCH
PROCEEDING, THEN THE REASONABLE FEES AND EXPENSES OF INDEMNITEE’S COUNSEL SHALL
BE AT THE EXPENSE OF THE COMPANY.

H.             SETTLEMENTS. THE COMPANY SHALL NOT BE LIABLE TO INDEMNITEE UNDER
THE AGREEMENT FOR ANY AMOUNTS PAID IN SETTLEMENT OF ANY ACTION OR CLAIM EFFECTED
WITHOUT ITS WRITTEN CONSENT.  THE COMPANY SHALL NOT SETTLE ANY ACTION OR CLAIM
IN ANY MANNER WHICH WOULD IMPOSE ANY PENALTY OR LIMITATION ON INDEMNITEE WITHOUT
INDEMNITEE’S WRITTEN CONSENT, WHICH CONSENT WILL NOT UNREASONABLY BE WITHHELD.

I.              CHANGE IN CONTROL.

(1)           IF, AT ANY TIME SUBSEQUENT TO THE DATE OF THIS AGREEMENT, MEMBERS
OF THE INCUMBENT BOARD DO NOT CONSTITUTE A MAJORITY OF THE MEMBERS OF THE BOARD
OF DIRECTORS, OR THERE IS OTHERWISE A CHANGE IN CONTROL, THEN UPON THE REQUEST
OF INDEMNITEE, THE COMPANY SHALL CAUSE THE DETERMINATION OF INDEMNIFICATION AND
ADVANCES REQUIRED BY SECTION 2 TO BE MADE BY INDEPENDENT LEGAL COUNSEL. THE FEES
AND EXPENSES INCURRED BY THE INDEPENDENT LEGAL COUNSEL IN MAKING THE
DETERMINATION OF INDEMNIFICATION AND ADVANCES SHALL BE BORNE SOLELY BY THE
COMPANY. IF SUCH INDEPENDENT LEGAL COUNSEL IS UNWILLING AND/OR UNABLE TO MAKE
THE DETERMINATION OF INDEMNIFICATION AND ADVANCES, THEN THE COMPANY SHALL CAUSE
THE INDEMNIFICATION AND ADVANCES TO BE MADE BY A MAJORITY VOTE OR CONSENT OF A
BOARD OF DIRECTORS COMMITTEE CONSISTING SOLELY OF MEMBERS OF THE INCUMBENT
BOARD.

(2)           FOR PURPOSES OF THIS AGREEMENT, “CHANGE IN CONTROL” MEANS THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:

(A)   THE ACQUISITION BY ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF
SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”)) (EACH, A “PERSON”) OF BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 20% OR MORE OF
EITHER (1) THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY (THE
“OUTSTANDING COMPANY COMMON STOCK”) OR (2) THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”); 
PROVIDED, HOWEVER, THAT, FOR PURPOSES OF THIS CLAUSE (A), THE FOLLOWING
ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE IN CONTROL: (A) ANY ACQUISITION
DIRECTLY FROM THE COMPANY, (B) ANY ACQUISITION BY THE COMPANY, (C) ANY
ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY COMPANY CONTROLLED BY, CONTROLLING OR UNDER
COMMON CONTROL WITH THE COMPANY, OR (D) ANY ACQUISITION BY ANY ENTITY PURSUANT
TO A TRANSACTION THAT COMPLIES WITH CLAUSES (C)(1), (C)(2) AND (C)(3) OF THIS
DEFINITION;

5


--------------------------------------------------------------------------------


(B)   INDIVIDUALS WHO, AS OF OCTOBER 11, 2006, CONSTITUTE THE BOARD OF DIRECTORS
(THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD OF DIRECTORS; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A
DIRECTOR SUBSEQUENT TO OCTOBER 11, 2006 WHOSE ELECTION, OR NOMINATION FOR
ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE
CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT
EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF
OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH
RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD OF DIRECTORS;

(C)   CONSUMMATION OF A REORGANIZATION, MERGER, STATUTORY SHARE EXCHANGE OR
CONSOLIDATION OR SIMILAR CORPORATE TRANSACTION INVOLVING THE COMPANY OR ANY OF
ITS SUBSIDIARIES, A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY, OR THE ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (EACH, A “BUSINESS COMBINATION”), IN
EACH CASE UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, (1) ALL OR SUBSTANTIALLY
ALL OF THE INDIVIDUALS AND ENTITIES THAT WERE THE BENEFICIAL OWNERS OF THE
OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50.1% OF THE THEN-OUTSTANDING SHARES OF COMMON STOCK AND
THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES ENTITLED TO
VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE MAY BE, OF THE
CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT
LIMITATION, A CORPORATION THAT, AS A RESULT OF SUCH TRANSACTION, OWNS THE
COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR
THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE OUTSTANDING
COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE
MAY BE, (2) NO PERSON (EXCLUDING ANY CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY OR
SUCH CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION) BENEFICIALLY OWNS,
DIRECTLY OR INDIRECTLY, 20% OR MORE OF, RESPECTIVELY, THE THEN-OUTSTANDING
SHARES OF COMMON STOCK OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION OR THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION, EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED
PRIOR TO THE BUSINESS COMBINATION, AND (3) AT LEAST A MAJORITY OF THE MEMBERS OF
THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD OF DIRECTORS PROVIDING FOR
SUCH BUSINESS COMBINATION; OR

(D)   APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A COMPLETE LIQUIDATION OR
DISSOLUTION OF THE COMPANY.


3.             ADDITIONAL INDEMNIFICATION RIGHTS:

A.             SCOPE. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
COMPANY SHALL INDEMNIFY INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY LAW,
NOTWITHSTANDING THAT SUCH INDEMNIFICATION IS NOT SPECIFICALLY AUTHORIZED BY THE
OTHER PROVISIONS OF THIS AGREEMENT, THE COMPANY’S ARTICLES OF INCORPORATION, THE
COMPANY’S BYLAWS OR BY STATUTE. IN THE EVENT OF ANY CHANGE, AFTER THE DATE OF
THIS AGREEMENT, IN ANY APPLICABLE LAW, STATUTE, OR RULE WHICH EXPANDS THE

6


--------------------------------------------------------------------------------


RIGHT OF A PENNSYLVANIA CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD OF
DIRECTORS OR AN OFFICER, SUCH CHANGES SHALL BE, IPSO FACTO, WITHIN THE PURVIEW
OF INDEMNITEE’S RIGHTS AND COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT. IN THE
EVENT OF ANY CHANGE IN ANY APPLICABLE LAW, STATUTE OR RULE WHICH NARROWS THE
RIGHT OF A PENNSYLVANIA CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD OF
DIRECTORS OR AN OFFICER, SUCH CHANGES (TO THE EXTENT NOT OTHERWISE REQUIRED BY
SUCH LAW, STATUTE OR RULE TO BE APPLIED TO THIS AGREEMENT) SHALL HAVE NO EFFECT
ON THIS AGREEMENT OR THE PARTIES’ RIGHTS AND OBLIGATIONS HEREUNDER.

B.             NON-EXCLUSIVITY. THE INDEMNIFICATION PROVIDED BY THIS AGREEMENT
SHALL NOT BE DEEMED EXCLUSIVE OF ANY RIGHTS TO WHICH AN INDEMNITEE MAY BE
ENTITLED UNDER THE COMPANY’S ARTICLES OF INCORPORATION, ITS BYLAWS, ANY
AGREEMENT, ANY VOTE OF SHAREHOLDERS OR DISINTERESTED DIRECTORS, THE PENNSYLVANIA
BUSINESS CORPORATION LAW OF 1988, AS AMENDED (THE “BCL”), OR OTHERWISE, BOTH AS
TO ACTION IN INDEMNITEE’S OFFICIAL CAPACITY AND AS TO ACTION IN ANOTHER CAPACITY
WHILE HOLDING SUCH OFFICE.


4.             REMEDIES.

A.             IN THE EVENT THAT (I) A DETERMINATION IS MADE PURSUANT TO SECTION
2(D) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY MADE PURSUANT TO
SECTION 2(C) OF THIS AGREEMENT, (III) PAYMENT OF INDEMNIFICATION IS NOT TIMELY
MADE PURSUANT TO SECTION 2(C) OF THIS AGREEMENT OR (IV) PAYMENT OF
INDEMNIFICATION IS NOT MADE WITHIN 10 DAYS AFTER A DETERMINATION HAS BEEN MADE
THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION OR SUCH DETERMINATION IS DEEMED
TO HAVE BEEN MADE PURSUANT TO SECTION 2(D) OF THIS AGREEMENT, INDEMNITEE SHALL
BE ENTITLED TO AN ADJUDICATION IN AN APPROPRIATE COURT OF INDEMNITEE’S
ENTITLEMENT TO SUCH INDEMNIFICATION.  INDEMNITEE SHALL COMMENCE SUCH PROCEEDING
SEEKING AN ADJUDICATION WITHIN 180 DAYS FOLLOWING THE DATE ON WHICH INDEMNITEE
FIRST HAS THE RIGHT TO COMMENCE SUCH PROCEEDING PURSUANT TO THIS SECTION 4(A). 
THE COMPANY SHALL NOT OPPOSE INDEMNITEE’S RIGHT TO SEEK ANY SUCH ADJUDICATION.

B.             IN THE EVENT THAT A DETERMINATION SHALL HAVE BEEN MADE PURSUANT
TO SECTION 2(D) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION, ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 4
SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL ON THE MERITS.

C.             IF A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 2(D)
OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE COMPANY
SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING COMMENCED
PURSUANT TO THIS SECTION 4, ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF A
MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S
MISSTATEMENT NOT MATERIALLY MISLEADING IN CONNECTION WITH THE APPLICATION FOR
INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE
LAW.

D.             IN THE EVENT THAT INDEMNITEE, PURSUANT TO THIS SECTION 4, SEEKS A
JUDICIAL ADJUDICATION OF HIS RIGHTS UNDER, OR TO RECOVER DAMAGES FOR BREACH OF,
THIS AGREEMENT, OR TO RECOVER UNDER ANY DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE POLICIES MAINTAINED BY THE COMPANY, THE COMPANY SHALL PAY ON HIS
BEHALF, IN ADVANCE, ANY AND ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM
IN SUCH JUDICIAL ADJUDICATION, REGARDLESS OF WHETHER INDEMNITEE

7


--------------------------------------------------------------------------------


ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION, ADVANCEMENT OF
EXPENSES OR INSURANCE RECOVERY.

E.             THE COMPANY SHALL BE PRECLUDED FROM ASSERTING IN ANY JUDICIAL
PROCEEDING COMMENCED PURSUANT TO THIS SECTION 4 THAT THE PROCEDURES AND
PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND ENFORCEABLE AND SHALL
STIPULATE IN ANY SUCH COURT THAT THE COMPANY IS BOUND BY ALL THE PROVISIONS OF
THIS AGREEMENT.


5.             CONTINUATION OF INDEMNITY. ALL AGREEMENTS AND OBLIGATIONS OF THE
COMPANY CONTAINED HEREIN SHALL CONTINUE DURING THE PERIOD INDEMNITEE IS A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY (OR IS OR WAS SERVING AT THE
REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF OTHER
ENTERPRISES) AND SHALL CONTINUE THEREAFTER, SO LONG AS INDEMNITEE SHALL BE
SUBJECT TO ANY POSSIBLE CLAIM OR THREATENED, PENDING OR COMPLETED ACTION, SUIT
OR PROCEEDING, WHETHER CIVIL, CRIMINAL OR INVESTIGATIVE, BY REASON OF THE FACT
THAT INDEMNITEE WAS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR
SERVING IN ANY OTHER CAPACITY REFERRED TO HEREIN.


6.             PARTIAL INDEMNIFICATION. IF INDEMNITEE IS ENTITLED UNDER ANY
PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR SOME OR A
PORTION OF THE EXPENSES, JUDGMENTS, FINES OR PENALTIES ACTUALLY OR REASONABLY
INCURRED BY HIM IN THE INVESTIGATION, DEFENSE, APPEAL OR SETTLEMENT OF ANY CIVIL
OR CRIMINAL ACTION, SUIT OR PROCEEDING, BUT NOT FOR THE TOTAL AMOUNT THEREOF,
THE COMPANY SHALL NEVERTHELESS INDEMNIFY INDEMNITEE FOR THE PORTION OF SUCH
EXPENSES, JUDGMENTS, FINES OR PENALTIES TO WHICH INDEMNITEE IS ENTITLED.


7.             MUTUAL ACKNOWLEDGMENT. BOTH THE COMPANY AND INDEMNITEE
ACKNOWLEDGE THAT, IN CERTAIN INSTANCES, FEDERAL LAW OR PUBLIC POLICY MAY
OVERRIDE APPLICABLE STATE LAW AND PROHIBIT THE COMPANY FROM INDEMNIFYING ITS
DIRECTORS AND OFFICERS UNDER THIS AGREEMENT OR OTHERWISE. FOR EXAMPLE, THE
COMPANY AND INDEMNITEE ACKNOWLEDGE THAT THE SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”) HAS TAKEN THE POSITION THAT INDEMNIFICATION IS NOT PERMISSIBLE FOR
LIABILITIES ARISING UNDER CERTAIN FEDERAL SECURITIES LAWS, AND FEDERAL
LEGISLATION PROHIBITS INDEMNIFICATION FOR CERTAIN VIOLATIONS OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974 (“ERISA”).  INDEMNITEE UNDERSTANDS AND
ACKNOWLEDGES THAT THE COMPANY HAS UNDERTAKEN WITH THE SEC TO SUBMIT THE QUESTION
OF INDEMNIFICATION TO A COURT IN CERTAIN CIRCUMSTANCES FOR A DETERMINATION OF
THE COMPANY’S RIGHT UNDER PUBLIC POLICY TO INDEMNIFY INDEMNITEE.


8.             OFFICER AND DIRECTOR LIABILITY INSURANCE. THE COMPANY SHALL, FROM
TIME TO TIME, MAKE THE GOOD FAITH DETERMINATION WHETHER OR NOT IT IS PRACTICABLE
FOR THE COMPANY TO OBTAIN AND MAINTAIN A POLICY OR POLICIES OF INSURANCE WITH
REPUTABLE INSURANCE COMPANIES PROVIDING THE OFFICERS AND DIRECTORS OF THE
COMPANY WITH COVERAGE FOR LOSSES FROM WRONGFUL ACTS, OR TO ENSURE THE COMPANY’S
PERFORMANCE OF ITS INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT.  AMONG
OTHER CONSIDERATIONS, THE COMPANY WILL WEIGH THE COSTS OF OBTAINING SUCH
INSURANCE COVERAGE AGAINST THE PROTECTION AFFORDED BY SUCH COVERAGE. IN ALL
POLICIES OF DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE, INDEMNITEE SHALL BE
INSURED IN SUCH A MANNER AS TO PROVIDE INDEMNITEE THE SAME RIGHTS AND BENEFITS
AS ARE ACCORDED TO THE MOST FAVORABLY INSURED OF THE COMPANY’S DIRECTORS, IF
INDEMNITEE IS A DIRECTOR; OR OF THE COMPANY’S OFFICERS, IF INDEMNITEE IS NOT A
DIRECTOR OF THE COMPANY BUT IS AN OFFICER; OR ONE OF THE COMPANY’S KEY
EMPLOYEES, IF INDEMNITEE IS NOT AN OFFICER OR DIRECTOR BUT IS A KEY EMPLOYEE.
NOTWITHSTANDING THE FOREGOING, THE

8


--------------------------------------------------------------------------------



COMPANY SHALL HAVE NO OBLIGATION TO OBTAIN OR MAINTAIN SUCH INSURANCE IF THE
COMPANY DETERMINES IN GOOD FAITH THAT SUCH INSURANCE IS NOT REASONABLY
AVAILABLE, IF THE PREMIUM COSTS FOR SUCH INSURANCE ARE DISPROPORTIONATE TO THE
AMOUNT OF COVERAGE PROVIDED, IF THE COVERAGE PROVIDED BY SUCH INSURANCE IS
LIMITED BY EXCLUSIONS SO AS TO PROVIDE AN INSUFFICIENT BENEFIT, OR IF INDEMNITEE
IS COVERED BY SIMILAR INSURANCE MAINTAINED BY AN AFFILIATE OF THE COMPANY.


9.             SEVERABILITY. NOTHING IN THIS AGREEMENT IS INTENDED TO REQUIRE OR
SHALL BE CONSTRUED AS REQUIRING THE COMPANY TO DO OR FAIL TO DO ANY ACT IN
VIOLATION OF APPLICABLE LAW. THE COMPANY’S INABILITY, PURSUANT TO COURT ORDER,
TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT CONSTITUTE A BREACH OF
THIS AGREEMENT. THE PROVISIONS OF THIS AGREEMENT SHALL BE SEVERABLE AS PROVIDED
IN THIS SECTION 9. IF THIS AGREEMENT OR ANY PORTION HEREOF SHALL BE INVALIDATED
ON ANY GROUND BY ANY COURT OF COMPETENT JURISDICTION, THEN THE COMPANY SHALL
NEVERTHELESS INDEMNIFY INDEMNITEE TO THE FULL EXTENT PERMITTED BY ANY APPLICABLE
PORTION OF THIS AGREEMENT THAT SHALL NOT HAVE BEEN INVALIDATED, AND THE BALANCE
OF THIS AGREEMENT NOT SO INVALIDATED SHALL BE ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS.


10.           MODIFICATION AND WAIVER.  NO SUPPLEMENT, MODIFICATION, TERMINATION
OR AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY
BOTH OF THE PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS
AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS
HEREOF (WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING
WAIVER.


11.           EXCEPTIONS. ANY OTHER PROVISION HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE COMPANY SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF
THIS AGREEMENT:

A.             CLAIMS INITIATED BY INDEMNITEE. TO INDEMNIFY OR ADVANCE EXPENSES
TO INDEMNITEE WITH RESPECT TO PROCEEDINGS OR CLAIMS INITIATED OR BROUGHT
VOLUNTARILY BY INDEMNITEE AND NOT BY WAY OF DEFENSE, EXCEPT WITH RESPECT TO
PROCEEDINGS BROUGHT TO ESTABLISH OR ENFORCE A RIGHT TO INDEMNIFICATION UNDER
THIS AGREEMENT OR ANY OTHER STATUTE OR LAW OR OTHERWISE AS REQUIRED UNDER THE
BCL, BUT SUCH INDEMNIFICATION OR ADVANCEMENT OF EXPENSES MAY BE PROVIDED BY
COMPANY IN SPECIFIC CASES IF THE BOARD OF DIRECTORS, AT ITS SOLE DISCRETION,
FINDS IT TO BE APPROPRIATE;

B.             LACK OF GOOD FAITH. TO INDEMNIFY INDEMNITEE FOR ANY EXPENSES
INCURRED BY INDEMNITEE WITH RESPECT TO ANY PROCEEDING INSTITUTED BY INDEMNITEE
TO ENFORCE OR INTERPRET THIS AGREEMENT, IF A COURT OF COMPETENT JURISDICTION
DETERMINES THAT EACH OF THE MATERIAL ASSERTIONS MADE BY INDEMNITEE IN SUCH
PROCEEDING WAS NOT MADE IN GOOD FAITH OR WAS FRIVOLOUS;

C.             INSURED CLAIMS. TO INDEMNIFY INDEMNITEE FOR EXPENSES OR
LIABILITIES OF ANY TYPE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, JUDGMENTS,
FINES, ERISA EXCISE TAXES OR PENALTIES, AND AMOUNTS PAID IN SETTLEMENT) WHICH
HAVE BEEN PAID DIRECTLY TO INDEMNITEE BY AN INSURANCE CARRIER UNDER A POLICY OF
OFFICERS’ AND DIRECTORS’ LIABILITY INSURANCE MAINTAINED BY THE COMPANY OR OTHER
ENTERPRISE;

D.             CLAIMS UNDER SECTION 16(B). TO INDEMNIFY INDEMNITEE FOR EXPENSES
OR THE PAYMENT OF PROFITS ARISING FROM THE PURCHASE AND SALE, OR SALE AND
PURCHASE, BY

9


--------------------------------------------------------------------------------


INDEMNITEE OF SECURITIES IN VIOLATION OF SECTION 16(B) OF THE EXCHANGE ACT, OR
ANY SIMILAR SUCCESSOR STATUTE;

E.             ILLEGAL ACTIVITY.  TO INDEMNIFY INDEMNITEE IF A COURT OF
COMPETENT JURISDICTION FINALLY ADJUDGES THAT SUCH INDEMNIFICATION IS ILLEGAL,
INCLUDING, WITHOUT LIMITATION, BY VIRTUE OF SUCH INDEMNIFICATION BEING IN
VIOLATION OF PUBLIC POLICY OR ANY PROVISION OF LAW.


12.           INTERPRETATION; CONSTRUCTION OF CERTAIN PHRASES.

A.             THE HEADINGS OF PARTICULAR PROVISIONS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND WILL NOT BE CONSTRUED AS A PART OF THIS
AGREEMENT OR SERVE AS A LIMITATION OR EXPANSION ON THE SCOPE OF ANY TERM OR
PROVISION OF THIS AGREEMENT.  THE WORDS “INCLUDE,” “INCLUDES” OR “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”   THE WORDS
“HEREOF,” “HEREIN” AND “HEREWITH” AND WORDS OF SIMILAR IMPORT SHALL, UNLESS
OTHERWISE STATED, BE CONSTRUED TO REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT.

B.             FOR PURPOSES OF THIS AGREEMENT:

(1)           REFERENCES TO THE “COMPANY” SHALL INCLUDE, IN ADDITION TO THE
RESULTING CORPORATION, ANY CONSTITUENT CORPORATION (INCLUDING ANY CONSTITUENT OF
A CONSTITUENT) ABSORBED IN A CONSOLIDATION OR MERGER WHICH, IF ITS SEPARATE
EXISTENCE HAD CONTINUED, WOULD HAVE HAD POWER AND AUTHORITY TO INDEMNIFY ITS
DIRECTORS, OFFICERS, AND EMPLOYEES OR AGENTS, SO THAT IF INDEMNITEE IS OR WAS A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF SUCH CONSTITUENT CORPORATION, OR IS OR
WAS SERVING AT THE REQUEST OF SUCH CONSTITUENT CORPORATION AS A DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OF OTHER ENTERPRISES, INDEMNITEE SHALL STAND IN THE
SAME POSITION UNDER THE PROVISIONS OF THIS AGREEMENT WITH RESPECT TO THE
RESULTING OR SURVIVING CORPORATION AS INDEMNITEE WOULD HAVE WITH RESPECT TO SUCH
CONSTITUENT CORPORATION IF ITS SEPARATE EXISTENCE HAD CONTINUED;

(2)           REFERENCES TO “OTHER ENTERPRISES” SHALL INCLUDE EMPLOYEE BENEFIT
PLANS; REFERENCES TO “FINES” SHALL INCLUDE ANY EXCISE TAXES ASSESSED ON
INDEMNITEE WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN;

(3)           REFERENCES TO “SERVING AT THE REQUEST OF THE COMPANY” SHALL
INCLUDE ANY SERVICE AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY
WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, INDEMNITEE WITH RESPECT TO AN
EMPLOYEE BENEFIT PLAN, ITS PARTICIPANTS, OR BENEFICIARIES;

(4)           IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER INDEMNITEE
REASONABLY BELIEVED TO BE IN THE INTEREST OF THE PARTICIPANTS AND BENEFICIARIES
OF AN EMPLOYEE BENEFIT PLAN, INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN A
MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY” AS REFERRED TO IN THIS
AGREEMENT;

(5)           REFERENCES TO “AFFILIATES” SHALL MEAN ANY ENTITY WHICH, DIRECTLY
OR INDIRECTLY, IS IN THE CONTROL OF, IS CONTROLLED BY, OR IS UNDER COMMON
CONTROL WITH, THE COMPANY; AND

10


--------------------------------------------------------------------------------


(6)           REFERENCES TO “SECTIONS” OR “CLAUSES” SHALL BE TO SECTIONS OR
CLAUSES OF THIS AGREEMENT.


13.           COUNTERPARTS; FACSIMILE SIGNATURES.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS (INCLUDING BY FACSIMILE SIGNATURE), EACH
OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME DOCUMENT.


14.           SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE COMPANY AND ITS SUCCESSORS AND ASSIGNS, AND
INDEMNITEE AND INDEMNITEE’S ESTATE, HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS.


15.           ATTORNEYS’ FEES. IF ANY ACTION IS INSTITUTED BY INDEMNITEE UNDER
THIS AGREEMENT TO ENFORCE OR INTERPRET ANY OF THE TERMS HEREOF, INDEMNITEE SHALL
BE ENTITLED TO BE PAID ALL COURT COSTS AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES, INCURRED BY INDEMNITEE WITH RESPECT TO SUCH ACTION, UNLESS AS A
PART OF SUCH ACTION, THE COURT OF COMPETENT JURISDICTION DETERMINES THAT EACH OF
THE MATERIAL ASSERTIONS MADE BY INDEMNITEE AS A BASIS FOR SUCH ACTION WAS NOT
MADE IN GOOD FAITH OR WAS FRIVOLOUS. IN THE EVENT OF AN ACTION INSTITUTED BY OR
IN THE NAME OF THE COMPANY UNDER THIS AGREEMENT OR TO ENFORCE OR INTERPRET ANY
OF THE TERMS OF THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO BE PAID ALL
COURT COSTS AND EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED BY INDEMNITEE IN
DEFENSE OF SUCH ACTION (INCLUDING WITH RESPECT TO INDEMNITEE’S COUNTERCLAIMS AND
CROSS-CLAIMS MADE IN SUCH ACTION), UNLESS AS A PART OF SUCH ACTION THE COURT
DETERMINES THAT EACH OF INDEMNITEE’S MATERIAL DEFENSES TO SUCH ACTION WAS MADE
IN BAD FAITH OR WAS FRIVOLOUS.


16.           NOTICE. ALL NOTICES, REQUESTS, DEMANDS, CONSENTS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN OR MADE (AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE UPON RECEIPT) BY DELIVERY IN
PERSON, BY OVERNIGHT COURIER SERVICE, OR BY FACSIMILE WITH RECEIPT CONFIRMED
(FOLLOWED BY DELIVERY OF AN ORIGINAL VIA OVERNIGHT COURIER SERVICE). THE ADDRESS
FOR NOTICE TO THE COMPANY SHALL BE AS SET FORTH IN SECTION 2(E), AND THE ADDRESS
FOR NOTICE TO INDEMNITEE SHALL BE AS SET FORTH ON THE SIGNATURE PAGE OF THIS
AGREEMENT, OR AS SUBSEQUENTLY MODIFIED IN A NOTICE GIVEN IN ACCORDANCE WITH THIS
SECTION 16.


17.           CONSENT TO JURISDICTION. THE COMPANY AND INDEMNITEE EACH HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
PENNSYLVANIA FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR PROCEEDING WHICH
ARISES OUT OF OR RELATES TO THIS AGREEMENT. ANY ACTION OR PROCEEDING INSTITUTED
UNDER OR TO ENFORCE THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF
THE COMMONWEALTH OF PENNSYLVANIA.


18.           SUBROGATION. IN THE EVENT OF PAYMENT UNDER THIS AGREEMENT, COMPANY
SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF
RECOVERY OF THE INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND SHALL DO
EVERYTHING THAT MAY BE NECESSARY TO SECURE SUCH RIGHTS, INCLUDING THE EXECUTION
OF SUCH DOCUMENTS NECESSARY TO ENABLE COMPANY EFFECTIVELY TO BRING SUIT TO
ENFORCE SUCH RIGHTS.


19.           CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND ITS
PROVISIONS CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, AS APPLIED TO CONTRACTS BETWEEN PENNSYLVANIA RESIDENTS ENTERED
INTO AND TO BE PERFORMED WITHIN PENNSYLVANIA.

11


--------------------------------------------------------------------------------



20.           PRIOR AGREEMENT. NOTWITHSTANDING ANY CONTRARY PROVISION CONTAINED
HEREIN, THIS AGREEMENT SUPERSEDES AND REPLACES ANY AND ALL PRIOR WRITTEN
INDEMNIFICATION AGREEMENTS BETWEEN THE INDEMNITEE AND THE COMPANY INCLUDING THE
PRIOR AGREEMENT.


[REMAINDER OF PAGE LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

MEDECISION, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

[Name]

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------